Hadley, J.
From the appellants’ brief it is impossible to ascertain any question involved in this appeal. Appellants assign as the only error the overruling of their motion for a new trial. ’ That motion, neither in terms nor substance, is set out in the brief. There is no suggestion in the brief of a single ground of the motion. There is no recital of the evidence in narrative, or any other form. In short, appellants, in their brief, have made no attempt to comply with the fifth subdivision of rule twenty-two, and for this reason we are constrained to hold, following other previous decisions of the court, that no question is presented for our consideration. Henderson v. Henderson (1905), post, 666, and cases cited.
Judgment affirmed.